Citation Nr: 1013496	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-10 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bone spur, status-
post arthroscopy, with post-operative pain, right shoulder 
(hereinafter, "right shoulder disorder").

2.  Entitlement to service connection for lumbar strain, old 
spondylolisthesis, with minimal degenerative disc disease, L5 
(hereinafter, "low back disorder").

3.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to June 
1987, February 1991 to June 1991, and from February 2003 to 
March 2004.  Further, the record reflects he had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

For the reasons stated below, the Board finds that further 
development is required with respect to the appellate claims.  
Accordingly, these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that further development is required to comply 
with these duties.

With respect to the service connection claims, the law 
provides that service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A). Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, the Board observes that there does not appear to 
be any indication of a low back or right shoulder disorder in 
the service treatment records for the Veteran's September 
1981 to June 1987 and/or February 1991 to June 1991 periods 
of active service.  Similarly, there does not appear to be 
any disease or injury of these joints in the service 
treatment records for his Reserve service.  In fact, his 
spine and lower extremities were consistently evaluated as 
normal on service examinations conducted during these 
periods, including those conducted in January 1981, May 1989, 
April 1991, May 1991, and May 1998.  He also consistently 
indicated on concurrent Reports of Medical history that he 
had not experienced recurrent back pain nor painful or 
"trick" shoulder or elbow.  Private treatment records 
indicate he first sought treatment for the low back in 
November 2001, and the right shoulder in June 2002.  Nothing 
in the record indicates he was on active duty, ACDUTRA or 
inactive duty training when he sought this treatment.  

In view of the foregoing, the Board finds that the Veteran's 
low back and right shoulder disorders clearly and 
unmistakably existed prior to his most recent period of 
active service from February 2003 to March 2004.  See 38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

In this case, the Veteran's service treatment records reflect 
he was treated on multiple occasions during his February 2003 
to March 2004 period of active service for complaints of low 
back and right shoulder pain.  Moreover, he was placed on 
profile as a result of these conditions.  The statements 
submitted by and on his behalf suggest that his pain 
increased in severity during this period.  The Board must 
acknowledge that pain is the type of symptomatology subject 
to lay observation in accord with Jandreau, supra.  

Despite the foregoing, even though the Veteran was accorded a 
VA general medical examination in November 2004 regarding 
this case, no competent medical opinion was obtained to 
address whether his preexisting low back and/or right 
shoulder disorder were aggravated by his February 2003 to 
March 2004 period of active service.  The Board finds that 
such development is required for a full and fair adjudication 
of this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

Regarding the left ear hearing loss claim, the Board observes 
that it has been more than 5 years since the Veteran was last 
accorded a VA audiological examination of this disability in 
November 2004, and more than 4 years since the most recent 
treatment records dated in November 2005.  As such, the Board 
is concerned that the record may not accurately reflect the 
current severity of this disability.  Further, the statements 
submitted by and on behalf of the Veteran suggest it may have 
increased in severity since the most recent examination.  
Therefore, the Board finds that a remand is required to 
obtain any recent treatment records, as well as to accord the 
Veteran an examination to assess the severity of this 
service-connected disability.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991); 
see also VAOPGCPREC 11-95 (April 7, 1995).  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also observes that the notification provided to the 
Veteran in this case did not include the information 
regarding disability rating(s) and effective date(s) as 
mandated by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As a remand is already required in this case, the Board 
concludes that he should be provided with such notification.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his right shoulder, low back, and 
hearing loss since November 2005.  After 
securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
etiology of his low back and right 
shoulder disorders.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

The examiner must express an opinion as 
to whether the Veteran's preexisting 
disabilities of the low back and right 
shoulder were aggravated by his February 
2003 to March 2004 period of active duty.  
By aggravation the Board means a 
permanent increase in the severity of the 
underlying disability beyond its natural 
progression.

A complete rationale for any opinion 
expressed should be provided.

4.  The Veteran should also be afforded 
an examination to evaluate the current 
nature and severity of his service-
connected left ear hearing loss.  The 
claims folder should be made available to 
the examiner for review before the 
examination

5.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in November 2006, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

